 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ZANE HUBBARD,                                         1:19-cv-00921-BAM (PC)

12                        Plaintiff,
                                                            ORDER TRANSFERRING CASE TO THE
13            v.                                            NORTHERN DISTRICT OF CALIFORNIA

14    JOHNSON, et al.,
15                        Defendants.
16

17           Plaintiff Zane Hubbard (“Plaintiff”), a state prisoner proceeding pro se, has filed a civil

18   rights action pursuant to 42 U.S.C. § 1983, together with a motion to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915.

20           The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all defendants

22   are residents of the State in which the district is located, (2) a judicial district in which a substantial

23   part of the events or omissions giving rise to the claim occurred, or a substantial part of the property

24   that is the subject of the action is situated, or (3) if there is no district in which an action may

25   otherwise be brought as provided in this section, any judicial district in which any defendant is

26   subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, none of the defendants reside in this district. The claim arose in Monterey

28   County, which is in the Northern District of California. Therefore, Plaintiff=s claim should have
                                                      1
 1   been filed in the United States District Court for the Northern District of California. In the interest

 2   of justice, a federal court may transfer a complaint filed in the wrong district to the correct district.

 3   See 28 U.S.C. § 1406(a); Ravelo Monegro v. Rosa, 211 F.3d 509, 512 (9th Cir. 2000).

 4           Accordingly, IT IS HEREBY ORDERED that:

 5           1. This matter is transferred to the United States District Court for the Northern District of

 6                California; and

 7           2. This Court has not yet ruled on Plaintiff’s motion to proceed in forma pauperis.

 8
     IT IS SO ORDERED.
 9

10       Dated:     July 10, 2019                                /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
